     Case 1:16-cr-00016-LJO-SKO Document 25 Filed 10/08/20 Page 1 of 2


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   ERIC V. KERSTEN, #226429
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950

 6   Attorney for Defendant
     STEPHEN THOMAS
 7
 8                            IN THE UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                          Case No. 1:16-cr-00016-NONE
12                                Plaintiff,
                                                        STIPULATION RE BRIEFING SCHEDULE;
13                         v.                           ORDER
14   STEPHEN THOMAS,
15                               Defendant.
16
17          On October 2, 2020, this Court instructed counsel to confer and attempt to stipulate to a
18   briefing schedule within five days. IT IS HEREBY STIPULATED by and between the parties
19   through their respective counsel, LAUREL J. MONTOYA, Assistant United States Attorney,
20   counsel for plaintiff, and ERIC V. KERSTEN, Assistant Federal Defender, counsel for defendant
21   STEPHEN THOMAS, that the briefing schedule be set as follows:
22
23          December 7, 2020:     Any Supplemental Briefing to Defendant’s pro se 18 U.S.C. §
                                  3582(c) Motion filed on September 28, 2020
24
25          January 7, 2021:      Plaintiff’s Response to Defendant’s 18 U.S.C. § 3582(c) Motion
                                  filed on September 28, 2020, or any supplemental briefing thereto
26
            January 22, 2021:     Defendant’s Reply
27    ///
28   ///
     Case 1:16-cr-00016-LJO-SKO Document 25 Filed 10/08/20 Page 2 of 2


 1                                                      Respectfully submitted,

 2                                                      McGREGOR W. SCOTT
                                                        United States Attorney
 3
 4   DATED: October 7, 2020                       By:   s/ LAUREL J. MONTOYA
                                                         LAUREL J. MONTOYA
 5                                                       Assistant United States Attorney
                                                         Attorney for Plaintiff
 6
 7                                                      HEATHER E. WILLIAMS
                                                        Federal Defender
 8
 9   DATED: October 7, 2020                       By:   s/ERIC V. KERSTEN
                                                        ERIC V. KERSTEN
10                                                      Assistant Federal Defender
                                                        Attorney for Defendant
11                                                      STEPHEN THOMAS

12
13
14
15                                                      ORDER

16
     IT IS SO ORDERED.
17

18
         Dated:         October 7, 2020
                                                             UNITED STATES DISTRICT JUDGE
19
20
21
22
23

24
25
26
27
28
      Thomas: Stipulation re: Briefing Schedule           -2-
